Exhibit 99.2 JBI, Inc. and Subsidiaries Pro Forma Combined Consolidated Balance Sheet As of June 30, 2009 (Unaudited) JBI Inc. Javaco Pakit Adjustments Pro Forma Current Assets Cash Accounts receivable, net Inventories - Prepaid expenses - Total Current Assets Property And Equipment Leasehold improvements - ) (b) Machinery and office equipment - ) (a) ) (b) Vehicles - - ) (a) Furniture and fixtures - - ) (a) - ) Less accumulated depreciation - ) (a) ) (b) Net Property And Equipment - ) Other Assets Goodwill - - - (a) (b) Patents, net - - Total Other Assets - - Total Assets Current Liabilities Accounts payable Accrued expenses - Notes Payable - - Income Taxes Payable - - Total Current Liabilities Long-Term Liabilities - ) (b) Deferred Taxes - - Total Liabilities Shareholders' Equity Common Stock, par $0.001; 75,000,000 authorized 63,700,000 shares issued and outstanding at June 30, 2009 - ) (b) Additional paid in capital (a) ) (b) (a) (b) Accumulated Deficit ) ) (a) ) (b) ) Total Shareholders' Equity ) Total Liabilities And Shareholders' Equity PROFORMA ADJUSTMENTS AND ASSUMPTIONS (a) JBI acquired Javaco on August 24, 2009. The purchase price was $2,650,000 and the payment of the purchase price has been assumed to be fully paid in shares. Goodwill amounting $1,976,830 has been assumed to be fair value of purchase consideration less values of assets acquired less liabilities assumed. (b) JBI acquired Pak-it on September 30, 2009. The purchase price was $4,615,000 consisting of 625,000 shares of our common stock and notes payable of $2,665,000 and $1,200,000. The Company has used the share price on the date of acquisition to value our common shares. The majority shareholder pledged 10,000,000 shares of common stock if the notes were not repaid within 90 days. In the Pro Forma Statements the Company has assumed that notes were paid with those shares and no interest expense has been accrued.Goodwill amounting $2,668,584 has been assumed to be fair value of purchase consideration less values of assets acquired less liabilities assumed. 1 JBI, Inc. and Subsidiaries Pro Forma Combined Consolidated Statements Of Operations For the Six Months Ended June 30, 2009 (Unaudited) JBI Inc. Javaco Pakit Adjustments Pro Forma Revenue, net Cost of Sales Gross Margin Operating Expenses Selling Expenses - Other General & Administrative Expenses (c) Operating income (loss) ) ) Other (income) expenses Interest Expense Other Income - - ) ) ) - ) Net income (loss) ) ) Loss per Share Weighted average number of common shares outstanding (d) (d) PROFORMA ADJUSTMENTS AND ASSUMPTIONS (c) Costs of acquisition have been assumed to be $234,847. (d) The weighted average shares outstanding is assumed to be the same as that which was outstanding for the Company for the six months ended June 30, 2009, as filed on our Form 10Q/A for the quarter ended June 30, 2010. 2 JBI, Inc. and Subsidiaries Pro Forma Combined Consolidated Statements Of Operations For the Twelve Months Ended December 31, 2008 (Unaudited) JBI Inc. Javaco Pakit Pro Forma (e) Revenue, net Cost of Sales - Gross Margin Operating Expenses Selling Expenses - Other General & Administrative Expenses Operating income (loss) Other (income) expenses Interest Expense Other Income - - ) ) ) Net income (loss) Loss per Share ) ) Weighted average number of common shares outstanding (e) This financial statement is provided for informational purposes only. There were no adjustments in this combined consolidated statement of operations for fiscal year ended December 31, 2008. Javaco and Pak-It had fiscal year ends of May 31 and September 30, respectively, prior to JBI's acquisition. With Pak-It, the months of October, November, and December of 2008 were added to the original audited fiscal year end of September 30, 2008 (audited as per Exhibit 99.3), and October, November, and December of 2007 were deducted from Pak-It's original fiscal year end results for 2008. With Javaco ,the months of June through December of 2008 were added to the original fiscal year end of May 31, 2008 (audited as per Exhibit 99.4), and the months of June through December of 2007 were deducted from Javaco's original fiscal year end results. 3
